Citation Nr: 1124185	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  11-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1962 to April 1964 and from May 1965 to May 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.  

The Veteran also initiated the appeal process for his claim for service connection for posttraumatic stress disorder (PTSD), by filing a November 2010 notice of disagreement.  However, in the January 2011 rating decision, the agency of original jurisdiction (AOJ) granted this service connection for PTSD.  He has not since appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, the Veteran's PTSD claim is not before the Board.

In written correspondence in March 2011, the Veteran directly submitted to the Board additional evidence regarding the etiology of his bilateral hearing loss.  The AOJ has not considered this new evidence and statement; however, the Veteran has signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, there is no requirement for a remand to the RO for initial consideration of the new evidence.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and his assertions of experiencing acoustic trauma during his combat duties are consistent with the circumstances of his service.

2.  The Veteran has been diagnosed with bilateral hearing loss.

3.  There is no competent or credible evidence of a connection between the Veteran's currently diagnosed bilateral hearing loss and his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in August 2009.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his claim for service connection for bilateral hearing loss; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the August 2009 letter from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.  

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the February 2010 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), certain service personnel records (SPRs), certain VA treatment records, and a VA medical examination regarding the nature and etiology of his current hearing loss.  The Veteran has provided personal statements and medical treatise evidence.  The Veteran has not provided authorization for VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

The Veteran's representative has argued that the January 2010 VA audiometric examination was inadequate.  See the Veteran's representative's March 2011 statement.  In this regard, the VA examiner reviewed the record and found that the Veteran's hearing was WNL (within normal limits) throughout his military service including at his various in service audiometric examinations.  The Veteran's representative noted that the Veteran's STRs contain an audiology card dated in May 1965 (at the time of the Veteran's re-entry to active duty military service), which shows evidence of hearing loss at that time and contradicts the May 1965 re-enlistment examiner's report that the Veteran's hearing was normal at that time.  The Board notes that when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  The Veteran's representative argues that the failure to address explicitly the May 1965 audiology card renders the January 2010 VA examination flawed and therefore inadequate.  

In this instance, the January 2010 examiner concluded that the Veteran's examinations show that his hearing was within normal limits at the time of the May 1965 re-enlistment examination and in the multiple other examinations of March 1962 (pre-induction), May 1963 (enlistment), March 1964 (separation), September 1964 (enlistment), January 1967, and January 1968 (separation).  The May 1965 audiology card only shows that the Veteran might have been experiencing hearing loss at the time of his re-entry into active duty service after a period of civilian status.  This single variant finding may have been due to temporary hearing loss, or some error on the part of the May 1965 recorder.  As such, the January 2010 VA audiometric examiner credited the conclusions of the Veteran's examination report, and not the audiology card.  The Veteran's representative has not shown competence to show that the examiner's opinion in this regard was incorrect by simply asserting so.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  The Board also notes that service department audiometric readings prior to October 31, 1967 are assumed to be in American Standards Association (ASA) units, which must be converted to International Standard Organization (ISO) units in order to evaluate for hearing loss under 38 C.F.R. § 3.385, which the Veteran's representative did not address in the March 2011 statement.  Therefore, although the May 1965 audiology card does appear to show some variation in the Veteran's hearing at the time of his re-entry into active service, this does not show that the Veteran's hearing was not generally within normal limits over the course of his service.  As such, the Veteran's representative has not shown that the January 2010 VA examiner's statement that the Veteran's hearing was "within normal limits" at the time of his various examinations was in error, such that a further opinion would be necessary.  

Even so, the January 2010 VA audiometric examiner concluded that, based specifically on the Veteran's January 1968 separation examination, his relevant history, and certain medical literature, the Veteran's hearing loss was not likely due to any in-service exposure to acoustic trauma.  Therefore, even were the Board to concede, arguendo, that the examiner's conclusion that the Veteran's hearing was normal at the time of the May 1965 audiometric examination was in error, this does not undercut the factual basis of the opinion provided.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise has no probative value).  As such, the VA medical examination provided both the opinion required, and therefore satisfied the obligation of the VA to provide a medical opinion and rationale that is adequate for rating purposes, such that no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Additionally, the Board notes that the VA medical examination provided was consistent with the Court's holding of Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  In Dalton, the Court held that when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the purpose of section 1154(b) was "to overcome the adverse effect of a lack of official record of incurrence or aggravation of a disease or injury and treatment thereof" (citing H.R. Rep. No. 1157, 77th Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  As noted above, the medical examiner has reviewed the case file, and has taken into account the Veteran's statements regarding his in-service acoustic trauma, but concluded that the Veteran's current bilateral hearing loss is not etiologically related to his service.  As such, the VA examiner satisfied the obligation of VA to provide a medical opinion that is adequate for rating purposes.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Some diseases are chronic, including organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498, 507-08 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

The Veteran contends that he developed bilateral hearing loss as the result of his military service.  Specifically, he has alleged that he experienced acoustic trauma due to his duties as a combat medic, including serving as a combat medic with an artillery unit wherein he was exposed to loud noises from tanks and also flew on helicopters without hearing protection.  See the Veteran's August 2009 statement, and March 2011 substantive appeal (VA Form 9); see also the August 2009 VA medical treatment record and January 2010 VA audiometric examination. 

As noted above, the first requirement for any service connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of bilateral hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Considering this, the Veteran was provided with a VA audiometric examination in January 2010 in order to measure the Veteran's hearing in accordance with the standards provided in 38 C.F.R. § 3.385, which revealed the following with regards to the Veteran's bilateral hearing loss:





HERTZ

500
1000
2000
3000
4000
RIGHT
20 
10
20
80
100
LEFT
15
10
35
75
95

The VA audiometric examination revealed hearing loss with auditory thresholds rated above 40 decibels at two frequencies for each ear.  Therefore, the January 2010 VA audiometric examination clearly shows that the Veteran currently experiences bilateral hearing loss as that disability is defined for VA purposes.  38 C.F.R. § 3.385.  

As noted above, the Veteran has stated that he believes that his current hearing loss is the result of his military service when he was exposed acoustic trauma from exposure to tank and helicopter noise during his combat duties in Vietnam.  In this regard, the Veteran's military occupational specialty is listed as a medical specialist in his DD Form 214.  This is not an occupation ordinarily associated with acoustic trauma, unlike, e.g., artillery.  However, the Veteran's SPRs show that he was assigned to duty in Vietnam from June 1963 to April 1964 and from September 1966 to December 1966, that during part of this duty he served as a Battery Aidman (or in other words with an artillery unit), that he received the Vietnam Service Medal and the Vietnam Campaign Medal, and the he participated in the Vietnam Counteroffensive Phase II.  Furthermore, the Veteran has been granted service connection for PTSD, in part for combat-related experiences.  Therefore, the record contains conclusive evidence of combat experience.  The Veteran's statements in this regard are consistent with the nature of his combat service and he has presented satisfactory lay evidence that he experienced acoustic trauma during his combat service.  As such, the Board concludes that the Veteran's lay contentions regarding experiencing acoustic trauma during his service in Vietnam are to be afforded the combat presumption.  See 38 U.S.C.A. § 1154(b).  Therefore, the Veteran has provided competent and credible evidence of experiencing acoustic trauma during his military service.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  

Consequently, the determinative issue is whether the Veteran's current hearing loss is connected to his in-service noise exposure.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993); 38 C.F.R. § 3.304(f); see also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  To show service connection for hearing loss, the Board notes that hearing loss under the standards of 38 C.F.R. § 3.385 does not have to be demonstrated during service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this regard, the Veteran has not provided competent evidence to show that any current hearing loss is related to his military service.  The Veteran has never neither explicitly nor implicitly indicated any history of hearing loss from the time of his military service to the present.  In fact, he has never articulated the moment that he first began to experience symptoms of hearing loss, merely arguing that his current hearing loss is related to his exposure to acoustic trauma during his combat service.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, the Veteran's STRs do not contain any evidence of treatment for acoustic trauma or any complaints of hearing loss during, or within one year of, his military service.  In fact, the Veteran was provided with audiometric examinations in March 1962, May 1963, March 1964, September 1964, May 1965, January 1967, and his final separation examination of January 1968, as noted by the January 2010 VA audiometric examiner, which all indicated that the Veteran's hearing was normal at that time.  Furthermore, the Veteran denied experiencing any ear trouble or hearing loss in his March 1962, March 1964, September 1964, January 1967, and January 1968 medical histories.  

The Veteran has indicated that he felt his separation physical was inadequate, but has never indicated or presented any evidence that he was experiencing hearing loss at the time, or within one year of, his separation.  The Veteran's medical records were generated with a view towards ascertaining the appellant's then state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran has no history of treatment for hearing loss until the August 2009 VA medical treatment record.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that VA may not rely on the absence of medical records to refute the Veteran's lay assertion of experiencing acoustic trauma.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  However, in this instance, the Veteran has not provided any evidence of chronic hearing loss symptoms during his military service, or of hearing loss symptoms that began at the time of his military service and have continued to the present.  In other words, there is no lay or medical evidence of any such history.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not demonstrate that he was experiencing a chronic hearing loss disorder during his military service or continuity of any in-service hearing loss symptomatology from the time of his military service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Therefore, overall, in-service and post-service medical and lay evidence of record does not provide credible evidence of continuity of any in-service symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Likewise, since there is no objective indication of bilateral hearing loss within one year after service, the Veteran is not entitled to application of the relevant presumptive provisions.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, there must be competent lay or medical evidence to show a connection, or "nexus" between his experiences in service and his current hearing loss.  Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 159.  As such, the Board notes that the Veteran and his representative have argued that his hearing loss is related to his military service.  See the Veteran's June 2009 claim, August 2009 statement, March 2010 notice of disagreement (NOD), and March 2011 VA Form 9; see also the Veteran's representative's March 2011 statement.  The Veteran is competent to report hearing loss, generally.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, a determination that his current hearing loss developed later in life as a result of his military service is the type of determination which requires medical skill or knowledge.  Jandreau v. Nicholson, 492 F.3d at 1316.  The Veteran has not provided any evidence to show that he or his representative are competent to provide such evidence.  Given the medical complexity, the Veteran and his representative's statements with respect to a causal nexus are of little or no probative value.  As such, the Veteran and his representative have not provided competent or probative evidence of any such connection.  

The Board has also reviewed the general medical treatise evidence submitted by the Veteran in support of his claim.  See the Veteran's March 2011 submission.  However, this document does not provide even general evidence regarding a link between his military exposure to acoustic trauma and his subsequent hearing loss, in that it consists of a general document relating to ear biology and possible causes of hearing loss.  Furthermore, the document submitted is too general in nature to provide the necessary evidence to show that the Veteran's combat service in Vietnam caused his current hearing loss.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical treatise evidence, however, can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, there is no such opinion evidence offered along with the article.  Medical treatise evidence must provide more than speculative or generic statements not relevant to the Veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  The document in the current case does not provide statements relevant to the facts of the Veteran's specific case.  Therefore, the Board concludes that the article submitted does not show to any degree of specificity a relationship or connection between his military service and the later development of bilateral hearing loss.

Finally, a competent and credible medical opinion of record provides probative evidence of any connection between the Veteran's current bilateral hearing loss and his period of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Specifically, the January 2010 VA audiometric examiner reviewed the Veteran's current hearing loss, his STRs and his statements regarding his in-service exposure to acoustic trauma, and his post-service history of exposure to gunfire on the firing range during his civilian work as a police officer.  However, the examiner concluded that his current bilateral hearing loss is less likely than not (less than 50 percent probable) that the Veteran's hearing loss is due to his military noise exposure.  The examiner based this conclusion on the medical and lay evidence of record, in particular the Veteran's separation examination, and certain relevant medical literature.  In short, this opinion was thorough, supported by an explanation based on a review of the claims folder, and supported by the credible objective evidence of record.  The Board finds this opinion is entitled to great probative weight.  There is no contrary medical opinion of record.  Therefore, the record does not show any competent evidence of a connection between the Veteran's current bilateral hearing loss and his military service such that service connection cannot be granted for this disorder.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

In conclusion, having reviewed all of the evidence contained within the record which supports the Veteran's claim for service connection for bilateral hearing loss in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on a direct or presumptive basis, and there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


